ORDER
The petition for writ of mandamus or, in the alternative, for writ of certiorari of The *48Utility Ratepayers Federation has been considered by this Court and is denied.
The petition for writ of certiorari of Des-eret Generation and Transmission has been considered by this Court and is denied.
In denying the petition of The Utility Ratepayers Federation, the Court notes with some concern the fact that The Utility Ratepayers Federation suggests in its papers before this Court that it seeks somewhat broader relief against Utah Power & Light than does the Utah Division of Public Utilities. However, any legitimate concern that the Division will not adequately represent the views of all ratepayers is premature. As the Division indicates in its papers before this Court, it is entirely within the scope of its authority for the Division to press all legitimate claims of all ratepayers, and we must assume that the Division will present all substantial, legitimate concerns of ratepayers to the Commission.